Title: From George Washington to Colonel Walter Stewart, 14 January 1780
From: Washington, George
To: Stewart, Walter


          
            Dear Sir,
            Morristown 14th Jany 1780.
          
          My Nephew (the bearer) has a great desire of participating in the present enterprize on Staten Island. I commit him to your care & beg you will make him useful to you—& see that he does his duty.
          The detachment which at first was intended for seperate duties will now go wholly under your command & had better be divided into three equal divisions—300 Men in each. with cordial wishes for your success, honor & glory, I am Yrs sincerely
          
            Go: Washington
          
        